Case 3:17-cv-00045-NKM-JCH Document 106 Filed 10/02/20 Page 1 of 3 Pageid#: 2594




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                               CHARLOTTESVILLE DIVISION

  CHRISTOPHER MORGAN, on behalf of himself
  and a class of others similarly situated,

                   Plaintiff,

   v.                                                    Civil Action No.: 3:17-cv-00045
                                                         Judge Norman K. Moon

  ON DECK CAPITAL, INC.,

                  Defendant.


                          PLAINTIFF’S UNOPPOSED MOTION FOR
                     FINAL APPROVAL OF CLASS ACTION SETTLEMENT

         Plaintiff Christopher Morgan, on behalf of himself and a class of others similarly situated,

  moves for final approval of the Settlement Agreement, which was preliminarily approved by this

  Court on April 30, 2020. ECF No. 102. This motion is unopposed, as not a single member of the

  59,585-person Settlement Class has objected. A proposed order granting final approval is attached

  for this Court’s consideration.

         For all the reasons set forth in the contemporaneously filed memorandum of law, Plaintiff

  requests that this Court:

         1.      Grant final approval of the Settlement Agreement, pursuant to Fed. R. Civ. P. 23(e);

         2.      Award the Class Representative, Christopher Morgan, an Incentive Award in the

  amount of $15,000 for the reasons set forth in Plaintiff’s Motion for Attorneys’ Fees and Costs

  (ECF No. 104) and the memorandum in support thereof (ECF No. 105);
Case 3:17-cv-00045-NKM-JCH Document 106 Filed 10/02/20 Page 2 of 3 Pageid#: 2595




         3.      Award Class Counsel its attorneys’ fees in the amount of $1,030,000 and

  reimbursement of litigation costs in the amount of $30,929.48 for the reasons set forth in Plaintiff’s

  Motion for Attorneys’ Fees and Costs (ECF No. 104) and the memorandum in support thereof

  (ECF No. 105);

         4.      Authorize the payment of $62,629 to the Settlement Administrator for Settlement

  Administration Expenses;

         5.      Dismiss this case with prejudice and without costs (except as otherwise provided

  herein and in the Settlement Agreement); and

         6.      Retain jurisdiction over this action for the purpose of interpretation and

  enforcement of the Settlement Agreement, including oversight of settlement administration and

  distribution of settlement funds.

                                                        CHRISTOPHER MORGAN,

                                                        By counsel:


                                                        /s/ Michael B. Hissam
                                                        Michael B. Hissam (VSB Bar #76843)
                                                        Ryan M. Donovan, Pro Hac Vice
                                                        Andrew C. Robey, Pro Hac Vice
                                                        HISSAM FORMAN DONOVAN RITCHIE, PLLC
                                                        707 Virginia Street East, Suite 260
                                                        Charleston, WV 25301
                                                        mhissam@hfdrlaw.com
                                                        rdonovan@hfdrlaw.com
                                                        arobey@hfdrlaw.com
Case 3:17-cv-00045-NKM-JCH Document 106 Filed 10/02/20 Page 3 of 3 Pageid#: 2596




                                 CERTIFICATE OF SERVICE
        I hereby certify that on October 2, 2020, I served a true and correct copy of the foregoing

  document via the Court’s ECF system.


                                                     _/s/Michael B. Hissam_____________
                                                     Michael B. Hissam
